DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recited “wherein said load comprises a transistor controlled by a second control signal” is indefinite since the recited limitation does not further limit the “load comprises a resistor” in claim 15, but replace it. Clarification is required.
Claim 17 is rejected as dependent on claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-14, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drake et al. (2017/0325300).
Claim 1, Drake discloses a matrix light source intended to be supplied with a voltage (VIN, Fig. 1A) and comprising an integrated circuit (Figs. 1A, 1B, 2-3 and see P[0018]… integrated circuit 100…) and a matrix array of electroluminescent semiconductor element-based elementary light sources (LED1-LED12, Fig. 2), wherein the integrated circuit is in contact with the matrix array and comprises, for each elementary light source, a switching device (122-156, Figs. 1A-1B) for selectively connecting it to a voltage source (CPP1-CPP4, Fig. 1A) on the basis of a first control signal (pulse width modulation, see P[0019], [0023]), and in that the integrated circuit comprises, for at least one of the elementary light sources, an open-circuit fault detection circuit (400-411, Figs. 1A-1B) for detecting an open-circuit fault with the elementary light source (see P[0025]-[0026]… an open LED failure or overvoltage condition…).
Claim 2, Drake discloses the light source as claimed in claim 1, wherein the detection circuit is configured so as to generate binary information on the detection of an open-circuit fault with said elementary light source (see P[0025]-[0027]).

Claim 4, Drake discloses the light source as claimed in claim 1, wherein said detection circuit comprises a load (132, Fig. 3 and see P[0023]… The control circuit 101 is configured to detect a voltage condition of one of the first switch 122 of the first bank 120 or the first switch 132 of the second bank 130…) connected in parallel with the switching device (122, Fig. 3 and see P[0023]), such that an electric current of non-negligible intensity flows through the load if the matrix source (when switch 132 is close or on) is supplied with electricity, unless the elementary light source has an open-circuit fault.
Claim 5, Drake discloses the light source as claimed in claim 4, wherein said detection circuit comprises a comparison unit (440, Fig. 4), configured so as to compare the voltage drop across the terminals of said load to a predetermined threshold value (REF OV 450).
Claim 7, Drake discloses the light source as claimed in claim 4, wherein said load comprises a transistor (transistor 132, Fig. 3) controlled by a second control signal (QyH), the transistor representing a non-negligible resistance when it is in the closed state, and wherein the detection circuit comprises a control unit (101, Fig. 1A and see P[0023]) for generating said second control signal.

Claim 9, Drake discloses the light source as claimed in claim 1, wherein the integrated circuit comprises a dedicated open-circuit fault detection circuit for each of the elementary light sources (400, Fig. 4 and see P[0025]-[0026]).
Claim 10, Drake discloses the light source as claimed in claim 1, wherein the elementary light sources are arranged in at least two branches of parallel sources (see Figs. 2, 6).
Claim 11, Drake discloses the lighting module for a motor vehicle (see P[0003]…automotive headlamps…), comprising a matrix light source and a circuit (115 and 117, Fig. 1A) for driving the supply of electric power to said source, wherein the matrix light source is as claimed in claim 1.
Claim 12, Drake discloses a method for detecting an open-circuit fault with an electroluminescent semiconductor element-based elementary light source of a matrix light source supplied with a voltage and having a plurality of such elementary light sources (LED1-LED12, Fig. 2) as well as a common substrate in contact with an integrated circuit (100, Figs. 1A-1B, 2, and 3) that comprises, for each elementary light source, a switching device for selectively connecting it to the voltage source (CP1-CPP4, Fig. 1A) on the basis of a first control signal, wherein the method comprises the following steps: 
- supplying a voltage (CPP1-CPP4) to the matrix light source 
xH-QxL, Fig. 3) for controlling the state of the switching device (122-126) so as to selectively connect at least one elementary light source (LED) of the matrix light source to the voltage source; 
- when said elementary light source is not connected (open condition) to the voltage source by way of its switching device (switches 122, 124, or 126 is close or on), comparing (440, Fig. 4) the voltage drop across the terminals (example, a source-drain terminal of transistor 122, Fig. 4 which is the terminals of transistor 132 that is connected in parallel to transistor 122) of a load (132, 134, or 136, Fig. 3 and see P[0023]…. The control circuit 101 is configured to detect a voltage condition of ….the first switch 132 of the second bank 130…) connected in parallel with the switching device to a predetermined threshold voltage (see P[0023]); 
- detecting the presence of an open-circuit fault with said elementary light source on the basis of the result of this comparison (see P[0025]-[0026]).
Claims 13-14, 16-20 are rejected as above claims 4-5, 7-11 because of a similar elements and limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drake et al. (2017/0325300) in view of Gyoten (2014/0368798).
Drake discloses the invention substantially as claimed, but does not disclose the load comprises a resistor connected in parallel with the switching device.
However, in the same field of endeavor, Gyoten discloses load (Zener diode Z and R1, Fig. 8) comprises a resistor (R1, Fig. 8) connected in parallel with a switching device (710).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was to provide a load comprises a resistor and a Zener diode  connected in parallel with a switching device of Drake, as taught by Gyoten in order to have a voltage applied between the drain and source of the switching device of the light source having disconnection failure is smaller compared to a voltage occurring when the series circuit of the Zener diode Z and the current limiting resistor R is not connected. For this reason, a FET having low withstanding voltage can be used for the switching device, and thus ON resistance of the FET becomes small, reducing a loss generating when FET turns on.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.